Title: To Thomas Jefferson from Henry Dearborn, 8 August 1821
From: Dearborn, Henry
To: Jefferson, Thomas

Dear Sir, Boston August 8th 1821—Knowing the fatigue you are subjected to by newmerous correspondents and too many of them from mere selfish motives, I have refrained from writing to you as often as I should otherwise have wished.I have frequently had the pleasure of hearing from you by persons who had visited you, and of hearing that you continued to enjoy good health, and I have had the pleasure of seing several letters from you published in the newspapers, whether by your consent or not I do not know. we have at length acquired the peaceable possession of the Territory for which you so early concealed measures for effecting. your original great project has now been fully completed with the exception of the extent of the western limits, it affords your old friends great pleasure to behold the completion of your immensely important views, in your life time, and I trust there is at present no one who is not disposed to give you full credit as the original projector and efficient agent in procuring such an important and invaluable addition to our National Territory.—Mrs Dearborn & myself continue to enjoy good health, I have passed the line of seventy after which the downhill of life is generally steep & short, but Mr Adams and yourself are strong exceptions, Mr Adams is six or seven years ahead of you and is yet very much himself, baring accidents, I have no doubt but you will hold on your course with little or no alteration until you shall have passed ninety.—I hope that before this reaches you you will have recd your Portrait from Stewart. while I was absent in Maine my Son had it forwarded to Richmond. I hope it arrived safe.—Mrs Dearborn unites with me in the most respectfull and sincere wishes for your health & happiness, and in the most kind regards to Mrs and Mr Randolph and their Children.H. Dearborn